DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 08/22/2022 has been entered. Claim 5 is new. Claim(s) 1-5 remain pending and have been examined below.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2 (Currently Amended), A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “a content of tin in the metal alloy is equal to or more than 57 wt% and less than 75 wt%”, and claim 1 recites “an atomic ratio of the tin and the nickel in the metal alloy is 1:1”, which is interpreted that the tin has a content in the metal alloy of 66.9 wt%, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 5 (New), broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “a content of the tin in the metal alloy is 67 wt%”, and claim 1 recites “an atomic ratio of the tin and the nickel in the metal alloy is 1:1”, which is interpreted that the tin has a content in the metal alloy of 66.9 wt%, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Montross et al (US PGPUB No. 2010/0199573) in view of Block et al (US PGPUB No. 2009/0017736), hereinafter referred to as Montross and Block, respectively.
	Regarding claim 1 (Currently Amended), Montross discloses an ultrahard diamond composite (page 2, paragraph [0034], capable of being used in an abrasive capacity) comprising: 
	a composite section that includes a binder and abrasive grains dispersed and fixed in the binder (page 2, paragraphs [0023-0031], where the composite material is given by the formula MxM’yCz, where the abrasive grains are diamond which forms the Cz component, where the binder comprises the MxM’y component), wherein 
	the binder (MxM’y) includes a metal alloy formed entirely of tin and nickel (page 2, paragraphs [0027-0031], M is Ni, M’ is Sn), and 
	an atomic ratio of the tin and the nickel in the metal alloy is 1:1 (page 4, paragraphs [0066 and 0069], where the M:M’ ratio is 1:1, meaning that the ration of Ni:Sn is 1:1).
	Montross does not explicitly disclose the ultrahard diamond composite as an annular grindstone.
	Block discloses an annular grindstone (fig 2A, 110) comprising: 
	a grindstone section (130) that includes a binder (abstract) and abrasive grains (abstract) dispersed and fixed in the binder (abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Montross with the teachings of Block to incorporate the ultrahard diamond composite material into the annular grindstone because this allows a user to shape an edge of a glass sheet using the ultrahard diamond composite material (page 1, par [0007], summarized).
	Regarding claim 2 (Currently Amended), Montross as modified further discloses the annular grindstone according to claim 1, wherein a content of tin in the Sn alloy is equal to or more than 57 wt% and less than 75 wt% (page 4, paragraphs [0066 and 0069], 1:1 ratio of Sn and Ni is 66.9%).
	Regarding claim 3 (Original), Montross as modified further discloses he annular grindstone according to claim 1, consisting of the grindstone section (page 2, paragraph [0023], the carbide is only made from MxM’yCz which means that nothing else is part of the grinding portion other than diamond [Cz], Ni [Mx], and Sn [M’y]).
	Regarding claim 4 (Original), Montross as modified further discloses the annular grindstone according to claim 1, further comprising: an annular base (Block, fig 2A, 120)  having a grip section (Block, fig 2A, 160), wherein the grindstone section (Block, fig 2A, 130) is exposed to an outer peripheral edge of the annular base (Block, fig 2A, 130 is exposed to the outer peripheral edge of 120).
	Regarding claim 5 (New), Montross as modified further discloses the annular grindstone according to claim 1, wherein a content of the tin in the metal alloy is 67 wt% (page 4, paragraphs [0066 and 0069], 1:1 ratio of Sn and Ni is 66.9%).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F NEIBAUR/            Examiner, Art Unit 3723                                                                                                                                                                                            
/JOEL D CRANDALL/            Examiner, Art Unit 3723